Mr. Presiding Justice Smith delivered the opinion of the court. Abstract of the Decision. 1. Municipal Court of Chicago, § 19*—jurisdiction to vacate confessed judgment on petition. Under section 21 of the Municipal Court Act, J. & A. If 3333, that court has power after thirty days from the entry of a confessed judgment to vacate it on petition setting forth facts which would be sufficient to cause the same to be vacated in a court of equity. 2. Judgment, § 62*—when petition to open judgment by confession states equitable grounds. A petition supported by an affidavit and stating grounds for a motion to vacate a judgment entered by confession on a judgment note and for leave to plead to the merits and defend the action, held to state facts showing petitioner entitled to equitable relief, the petition showing that the judgment note was given as part of the purchase price of an automobile, that the seller misrepresented the condition of the automobile and that the note was indorsed to the holder with knowledge of the warranty.